FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEVEN T. WALTNER; SARAH V.                      No. 11-35726
WALTNER,
                                                 D.C. No. 2:10-cv-00662-RAJ
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver for
Washington Mutual Bank FA; DOES, 1-
1000, inclusive,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Steven T. and Sarah V. Waltner appeal pro se from the district court’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in their action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Intercontinental Travel

Mktg. v. FDIC, 45 F.3d 1278, 1282 (9th Cir. 1994), and we affirm.

      The district court properly determined that it lacked subject matter

jurisdiction over the Waltners’ action because the Waltners failed to file a timely

administrative claim under the Financial Institutions Reform, Recovery and

Enforcement Act of 1989 (“FIRREA”). See 12 U.S.C. § 1821(d); Intercontinental

Travel Mktg., 45 F.3d at 1282-86 (no jurisdiction exists if a claimant does not

properly exhaust the FIRREA’s administrative process, and the failure to receive

notice of the administrative claims bar date does not exempt a claimant from the

requirement to file a timely administrative claim).

      The district court did not abuse its discretion by denying the Waltners’

motion to strike evidence. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS,

Inc., 5 F.3d 1255, 1261 (9th Cir. 1993) (setting forth standard of review).

      The district court did not abuse its discretion by denying the Waltners’

motion for reconsideration because the motion was untimely under the local rules

and the Waltners failed to show grounds warranting reconsideration. See id. at

1262-63 (setting forth standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e) and 60(b)); see also W.D. Wash. R. 7(h)(1)-(2) (setting forth


                                          2                                      11-35726
deadline and grounds for reconsideration).

      AFFIRMED.




                                         3   11-35726